 LOCAL294, TEAMSTERSLocal 294,International Brotherhood of Teamsters,"Chauffeurs,Warehousemen and Helpers of Ameri-caandMontgomery 'Ward &Co., Inc. Case3-CC-561July 21, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 5, 1971, Trial- Examiner Thomas S.Wilson issued - his Decision in the above-entitledproceeding, finding that the Respondent Union hadnot engaged in the unfair labor practices alleged in thecomplaint and recommending that, the complaint bedismissed, as set forth in the attached Trial- Examin-er'sDecision. Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision and asupporting brief, and the Respondent filed a brief inopposition to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection,with this case to a three-memberpanel.-The Board- has reviewed the rulings of the TrialExaminer made at ` the hearing arid' finds that noprejudicial error ` was committed. _ The rulings arehereby, affirmed. The Board has considered the TrialExaminer's ,Decision,, the- exceptions and briefs, andthe entire record in the case and hereby adopts thefindings,' conclusions,, and, recommendations of theTrial-Examiner:-ORDERPursuant to Section 10(c) ` of the National LaborRelationsAct, as amended, the National LaborRelations"Board adopts as, its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it hereby is,dismissedin its entirety.CHAIRMAN MILLER, concurring:I agree that the picketing by Leaseway mechanics oftheMontgomery Ward lot where Leaseway truckswere, parked was primary in nature. I base thisconclusion, however, not on, the fact that a mechanicwas regularly scheduled to work there 1 to 6 hours aday,which, alone could not bring the 24-hourpicketing- within 'theMoore Dry Dockstandards,2 Ibase it on the undisputed evidence that some of theLeaseway trucks were driven from the Ward lotduring the ' picketing by' Leaseway managementofficials.As the Court of Appeals for the District of192 NLRB No. 26155Columbia Circuithassaid, "when an employer .. .moves . . . a piece of equipment onto the property ofsomeone else, for a normal business purpose, strikingemployees may peaceably picket that equipment eventhough none but supervisory employees are on orabout it." 3 For this reason alone, I would dismiss thecomplaint.iSince the record is devoidof evidenceshowing anythingother than anordinary lessor-lessee relationshipbetween Leaseway and 'Ward, 'theprimay and secondary employers,_sespectively, -here ; we-disavow theTrialExaminer's findingsof "practicallya joint venture"arrangementbetween the said parties.2 Painters District Council No.38,Brotherhood of Painters, - Decoratorsand Paperhangers of America, AFL-CIO (Edgewood Contracting Company),153 NLRB 797.3SeafarersInternationalUnion of North Ameriec, Atlantic & GulfDistrict,Harbor and Inland WaterwaysDivision,AFL-CIO [Salt DomeProduction Co.]v.N.LRB., 265 F.2d 585, 590. AccordNew Power Wireand Electric Corp. and'P & L Services, Inc. v. N. L. R. B.,340 F.2d 71 (C.A.2).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a charge dulyfiled on September 16, 1970, and amended on September18, 1970, by Montgomery Ward & Co., Inc., herein referredto as the Charging Party or as Ward, the General Counselof the National Labor Relations Board, herein referred toas the General Counsel 1 and the Board, respectively, by theRegional Director for Region 3, Buffalo, New York, issuedhis complaint dated October 14, 1970,againstLocal 294,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein referred toas the Respondent or the Teamsters.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(bX4)(i)(ii)(B)and Section 2(6) and (7) of the Labor-ManagementRelations Act, 1947, as amended, herein referred to as theAct.Respondent duly fileditsansweradmitting certainallegations of the complaint but denying-the commission ofany unfair labor practices.Pursuant to notice, a hearing thereon was held before mein Albany, New York, on December 1, 1970. All partiesappeared at the hearing, were represented by counsel, andwere afforded full opportunity to be heard, to produce andcross-examinewitnesses,and to introduce evidence materi-al and pertinentto the issues.At the conclusion ' of thehearing, oral argument was waived. Briefs were receivedfrom General Counsel and Respondent, on December 30,1970.Upon the entire record in the case and from myobservation of the witnesses,Imakethe following:IThis term specifically includes the attorney appearing for the GeneralCounsel at the hearing. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THECHARGING PARTYMontgomeryWardis, and has been at all times materialherein, a corporation duly organized under,and existing byvirtue of, the laws of the State-of New York.At all timesmaterial herein,Montgomery Ward has maintained anoffice,retail store, and place of business at 150 Broadway,in the city of Menands,,and the State of NewYork,hereincalled the Menandsstore,and various other,retail stores,places of business, warehouses, and other facilities in theStates of!,New York,Maryland,)and variousother States,and is, and has been at all times material herein,engaged atsuch retail stores and locations in the:sale and distributionof various retail products.The Respondent'sMenandsstore, located at Menands,New York,is the onlyfacilityinvolved'in-- thisproceeding.During the'past year,Montgomery Ward,in the course and conduct of itsbusiness-operations,sold and distributed products, thegross value of which exceeded$500,000.During the same'period,MontgomeryWard shipped and transportedproducts valued in excess of $50,000 from its place ofbusiness in interstate commerce directly to States of theUnited States other than the State of NewYork.During thesame period of time,Respondent received goods valued inexcess of$50,000 transported to its place of business ininterstate commerce directly from States of the UnitedStates other than the Stateof New York.Leaseway of Eastern NewYork,Inc., herein calledLeaseway,is,and has been at ,all times material herein, acorporation duly organized under,and existing by.virtue of,the laws of the Stateof New York.At alltimes material herein,Leaseway has maintained itsprincipal'office and place of business at Menands, NewYork,and has been engaged at said location in the truckleasing business.During the past 12 months Leaseway, inthe operation of ` its business,,purchased and receivedmaterials valued in excess of $50,000 directlyfrom outsidethe Stateof New Yorkor. from other enterprises locatedwithin the State of NewYork whichreceives said goods andmaterials directly from outside the Stateof New York.Accordingly,astheabove facts are admitted, inRespondent's - answer, .I find that Montgomery Ward andLeaseway each is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6),and(7), of the Actand is a person,within themeaning of Section.8(b)(4)(i)(ii)(B) of the Act.II. THE RESPONDENTLocal 294, International Brotherhood' of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization admitting to membership employees oftease-way and isa labor organization within the meaning of'Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsAt the premises known as 150 Broadway, Menands, NewYork, the Charging Party, Montgomery Ward, hereinWard,operates a retail store together,with a,-,separatewarehouse and distribution center from which Wardsupplied other Ward retail outlets in eight,States.—There are three entrances to theWardp'rop'erty-at', 150Broadway.The center entrance leads directlyandexclu-sively to a large customer parking area.The two otherentrances to the property lead to the warehouse anddistribution center with its truck loading docks as well as tosmaller customer parking areas.In connection withitswarehouse and distribution centeroperations,Ward employs 5 short haul and 16 long hauldrivers.The drivers operate some 23 tractors and 70 oddtrailers.Each of these pieces'of equipment is painted in"theusualWard colors with the name "Montgomery Ward"prominently displayed thereon.Eachpiece"of equipmentalso has on it a small2- by 3-inch,decal withthe; name"Leaseway"thereon denoting the owner of such equipmentas requiredby law.The rubber mudguards also,have,thename"Leaseway". molded in them.When not in use all ofthis equipment is-parked at or near the leading docks of thewarehouse and -distribution center. `The Ward drivers aredispatched with the requisite equipment`'from the ware-house between 7 p.m. and4 am. -as°required. 'Wardemployees load and unload the trailers.Ward leases this half million dollars worth'of automotiveequipment from Leaseway of Eastern New York, Inc.,which has its main office and garage facility locatedat 279,Broadway in Menands.Under the terms of the lease of theabove-equipment ,betweenWard,and Leaseway, themaintenance and-repair of the aforementioned' automotivefleet"is-the responsibility of Leaseway..During,all timesmaterial herein this maintenance and repau`work, Leaseway,performed eitheratits own"facilitynextto279BBr`oadway, ifmajor,or at thedistribution, center of'War`at ` 150Broadway,if'minor. The mechanics performing 'his,workin either case were-mechanics employed by Leaseway.,Formerly the Leaseway mechanics used, to- go to 150Broadway to do maintenance and make repairs on theequipment in response to telephone requests made byWard's officials.About a month prior to the events inquestion here,or sometime,in August1970,,Leasewayassigned one of its mechanics the regular dailyduty atabout 3 p.m. to go to 150 Broadway' to.Ninspect theequipment there and to make the necessary maintenanceand minor repairs`uponhat equipment. Usually ' 'this'assignment at 150 Broadway would be completed by^'theLeaseway mechanic in 3 to 4 hours= afterawhich themechanic would return to the Leasewayfacility.Teamsters Local 294 was, the certified and recognized,bargaining representative'for the Leaseway mechanics incollectivebargainingwithLeaseway.InAugust, ;,'andSeptember, `Local 294`and Leaseway were engaged innegotiating a renewal agreement covering these Leasewaymechanics.On or about September 15 these negotiations'broke down.Because of this development the Leasewaymechancis went out on strike.Local,294placed apicket line,arount the Leaseway office and-facility.The mail-orderlocality of Ward was not picketed.'111Local 294 placed pickets24 hoursper,day at,thertwoentrances at 150Broadwaywhich led to the warehouse. axeddistr button 'center as well as to'the ' smaller'customer LOCAL 294,TEAMSTERS157parking lots.When the,picketing, began there were 13Leaseway tractors and-between 23 and 40 trailers parked atthe distribution center. The entrance to 150 Broadwayleading to the large customers' parking lot was not picketed.,TheWard -drivers -were also represented by TeamstersLocal 294. Although Local 294 had no dispute with Ward'the Ward drivers voted to honor the picket line of Local 294and so refused to cross the picket line. Hence Ward had no,drivers to be dispatched so that the leased automotiveequipment remained parked and unmoving at the Wardwarehouse loading docks during the strike.,On—Septembery20 supervisory officials of Ward and ofLeaseway drove all the tractors from the Ward warehouse,to. the Leaseway facility thus ; leaving only the trailersparked' at the warehouse without locomotive power. Withthe, tractors returned to the Leaseway premises, thepicketing at 1,50Broadway ceased.On the evening of September 20 Leaseway and Local 294agreed upon acollective-bargaining agreement covering theLeasewaymechanics.There has been no picketing atLeaseway or Ward since that time.Itwas stipulated that the picket signs used by Local 294all read as follows: "Mechanics of Leaseway of EasternNew York, Inc. on Strike. Teamster Local 294."B.ConclusionsThe gravamen of the complaint herein is that RespondentTeamsters, representing themechanics of Leaseway,engaged in an illegal secondary boycott by picketing atWard's with the object of forcing "neutral" Ward to ceasedoing businesswith "primary" Leaseway during a labordispute the Teamsters had with Leaseway.Leaseway is engaged in the business of leasing automo-tive equipment to third persons, in this instance to Ward.Under the terms of the lease with Ward or, at least, thepractice under that lease, Leaseway repaired and main-tained the leased property and permitted it to be parked orhoused onWard property when not in use by Ward.Leaseway performed its maintenance obligation under thelease onthe leased equipment either at its own facility or ontheWard property as was most convenient. OriginallyLeasewaymechanics didmaintenancework on theequipment at Ward's in response to telephone requests byWard but, prior to the beginning of the picketing,Leaseway, obviously withWard's consent, had dailyassigned one mechanic to do such maintenance work to theequipment while it was parked on Ward's property from 3p.m. until that maintenance had been completed, usually by7 p.m. Although the equipment so leased bore Ward's nameand colors, it also bore markings denoting Leaseway'sownership thereof in the form of a small 2- by 3- inch decaltogether with the rubber mudguards with the Leasewaynamemolded thereon.Thus it is clear that Leaseway was carrying on its regular,normal, and routine equipment leasing business with Ward24 hours per day on and off Ward's property. Even thoughthe Leasewaymechanicmay have been doing his regularlyscheduledmaintenance work on the leased equipmentgenerally only from 3 to 7 p.m. daily, there is no evidence inthis record, especially in the absence of the lease agreementitself, that Leaseway was restricted to that 3 to 7 p.m. periodfor the performance of the required maintenance work orthatWard could not have requiredmaintenance work in anemergency at any time of the dayor nighton-or off Ward'sproperty.Even General Counsel's brief recognizes that Leasewayand' Ward were performing their mutual business at a"common situs," to wit, Ward's store and' distributioncenter.But in his brief General Counsel maintains ' thatRespondent violated the rules of common situs picketing asexplicated inthe Moore Dry Dockcase, 92 NLRB 547,' byreason of'the fact that Respondent maintained a 24-hour-per-day picket line at two'of the three entrances to Ward'sproperty- where, admittedly, a part at least of Leaseway'sleased equipment was parked and consequently Respon-dent picketed Ward's propertyat times whenno Leasewaymechanics, were doing maintenance work to the leasedequipment on the Ward property. In fact the recordindicates that during the 4 days of picketing at Ward's, noLeaseway mechanic did any maintenance work while theywere on strike against Leaseway. Thus the'Leaseway strikeaccountsfor the fact that no Leaseway employee did anywork on the leased property on Ward's propertyduring theperiod of the strike. Nor did the leased equipment moveduring that period on or from the Ward's propertybecausetheWard drivers, members of the same Teamsters Local asthe Leaseway mechanics, decided to honor the Respondentpicket line at Ward's.This claim that Respondent picketed Ward at a timewhen no Leaseway employees were on the property is theonly violation of the recognized common situs picketingrules General Counsel could discover. It is the gravamen ofGeneral Counsel's case. In the light of the above facts, thiscontention is a weak, if not broken, reed upon which toclaim a violation of Section 8(b)(4)(i)(iiXB) of the Act.In the estimation of this Trial Examiner, Respondenthere was engaged in direct, primary picketing of the struckemployer's business of leasing automotive equipment toWard and maintaining that equipment on the lessee'sproperty as required or permitted by the lease agreementbetween Leaseway and Ward. This leasing business was a24-hour-per-day business and, so far as this record shows,maintenance could be required also on a 24-hour-per-daybasis at the Ward property.Respondent and the mechanics had the right to pickettheir employer's business wherever it was being conducted.That this happened to be a 24-hour-per-daybusinessconducted at least in substantial part on Ward's property isunfortunate for Ward. Ward got itself embroiled here eitherby the terms of the lease with Leaseway or the practice itpermitted thereunder.The practice under the Ward-Leaseway agreement created practically a joint venture andthus more than just an ordinary common situs situation.Ward could have protecteditself fromsuch primarypicketing by its leaseagreementwith Leaseway. It failed todo so. This often happens in these close corporate businessassociations where it becomes difficult to distinguish theemployees of one corporate employer from those of theassociated corporate employer.Even if this be considered the ordinary common situssituation, I would have to recommend the dismissal of thecomplaint here for the reason that Respondent not only 158DECISIONSOF NATIONALLABOR RELATIONS BOARDabided-by thejudicially accepted rules of common situspicketing,but did its best to protect Ward from thecorporate entanglement which Ward and Leaseway hadcreated.Not only did the picket signs clearly identifyLeasewayas the only employer being picketed, butRespondent,even kept Ward's customer entrance free of thepicket,because only the two entrances used by theLeaseway equipment were picketed.The pickets were asclose to the equipment involved as was possible withoutWard's permission to picket at the loading dock.Further-more the picket lasted only during the period there was apossibility of moving the equipment because the picket wasremoved as soon as the, tractors were returned to theLeaseway facility.The final requirement has been discussedherein before and will not be repeated here.The result is that, if Ward became embroiled in thedispute between Leaseway and Respondent,itbecame soenmeshed by reason of its business arrangement, andpractice thereunder,with Leaseway.Ward had only itselfand its lease arrangement to blame for whatever embarrass-ment it suffered in'the labor dispute in which it was not aprimary disputant.This lease and the practice thereundercreated a situation akin to estoppel so far as Ward wasconcerned.This is even a stronger case for dismissal thanUnited;Steelworkers of - America,.AFL-CIO (AuburndaleFreezer-Corp.).177 NLRB"No: 108,reversed 434 F.2d 1219(C.A. 5), December3,1970.-,11IAccordingly I must, and hereby do, find,that Respon-dent's picketing at Ward's entrances was primary picketingand, in addition,was conducted in accordwithall the rulesof common.situs picketing and, therefore, was no violationof Section 8(bX4Xi)(iiXB) ofthe Act.CONCLUSIONS OF LAW1.Local 294,InternationalBrotherhoodof ' Teamsters,Chauffeurs,Warehousemen and Helpers of America,,is alabor organizationwithinthe meaning of Section2(5) of theAct.2.Leasewayof EasternNew York,Inc., andMontgom-ery Ward & Co., Inc.,are employers engaged incommercewithin the meaning of Section=2(6) and(7),of the Act.3.Respondent has not engaged in any of the unfairlabor practicesalleged in the complaint.RECOMMENDED ORDERAccordingly I hereby orderthis casedismissedin toto.